DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The March 8, 2021 amendment introduces a feature that the enhanced wettability portion is “corresponding to the narrow portion of the cavity in the metal mold”.  Read in combination with the phrase “enhancing wettability of only a portion of a fiber base material”, it is clear that the claim now requires that the enhanced wettability portion of the fiber base material is limited to the narrow portion of the mold.  This feature is not disclosed by the prior art.  Tsotsis was applied for the enhanced wettability, but does not teach any correspondence between the enhanced wettability portion of the fiber base material and any mold thickness regions.  It is important to note that the steps and context of the claim requires the fiber base material to be enhanced before disposing in the mold, and therefore this is a material property of the fiber base material.  Adjusting parameters of the molding process, such as differentially heating thin portions of the mold to reduce viscosity of the resin in thin regions of the mold, would not meet the claimed steps.
Additional search was performed upon filing of the March 8, 2021 amendment.  See the attached journal articles which detail efforts in the field to solve similar problems by enhancing wettability or changing flow within a resin transfer molding process.  Calgar discusses effects of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J DANIELS whose telephone number is (313)446-4826.  The examiner can normally be reached on Monday-Friday, 8:30-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742